                                                                                                                                  04/03/2020 01:14:03pm


Debtor(s): Armenner A. Crawford                                                                   Case number: 19-20768



United States Bankruptcy Court for the Western District of Louisiana: LAKE CHARLES DIVISION


Chapter 13 Plan - Western District of Louisiana


      Check here if this is a modified plan.                               Reason for Amendment/Modification.
      Check here if this is an amended plan.                               2nd Post Confirmation Modification: 4/3/20. This amended
 List below sections of the plan that have been changed.                    plan is necessary to suspend plan payments for three
 2.1; 2.2; 3.1; 5.1.                                                        months (April, 2020, May, 2020 & June, 2020) due to
                                                                            temporary layoff caused by the "China Virus". Debtor will
                                                                            be back to working normal hours July, 2020. Extend plan
                                                                            term to 63 months pursuant to Section 1182 of title 11,
                                                                            United States Code also known as CARES ACT. Increase
                                                                            the secured claim of US SBA Home Mortgage in part 3.1.
                                                                            Increase plan payments and plan term.


 Part 1:        Notices
To Debtors:      This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                 does not indicate that the option is appropriate in your circumstances or that it is permissible in your judicial
                 division. Plans that do not comply with local rules and judicial rulings may not be confirmable.

                 In the following notice to creditors, you must check each box that applies.

To Creditors:    Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                 You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                 have an attorney, you may wish to consult one.

                 If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                 confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                 Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy
                 Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                 The following matters may be of particular importance. Debtors must check one box on each line to state whether or not
                 the plan includes each of the following items. If an item is checked as "Not Included" or if both boxes are checked,
                 the provision will be ineffective if set out later in the plan.

 1.1   This Plan sets out Nonstandard Provisions in Part 9.                                                       Included          Not included

 1.2   This Plan limits the amount of Secured Claims in 3.1 and/or 3.2 based on a Valuation                       Included          Not included
       of the Collateral for the claim.

 1.3   This Plan avoids a Security Interest or Lien in Section 3.4.                                               Included          Not included

 1.4   This Plan cures or maintains a loan secured by the Debtor's Principal Residence                            Included          Not included
       in 3.1.

 1.5   This Plan provides for the treatment of a Domestic Support Obligation in 4.3                               Included          Not included
       and/or 4.4.

 1.6   This plan includes a claim that was either: (1) incurred within 910 days before the                        Included          Not included
       petition date and secured by a purchase money security interest in a motor vehicle
       acquired for the personal use of the debtor(s); or (2) incurred within 1 year of the
       petition date and secured by a purchase money security interest in any other thing
       of value in 3.3.




Revised 11/20/2017                                  Chapter 13 Plan                                                                             Page 1
                19-20768 - #30 File 04/03/20 Enter 04/03/20  13:19:36 Main Document Pg 1 of 6
                                                                                                                                 04/03/2020 01:14:03pm


Debtor(s): Armenner A. Crawford                                                                      Case number: 19-20768



 Part 2:      Plan Payments and Length of Plan

2.1   Debtor(s) will make regular payments for a total of               63       months to the trustee as follows:

      If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make
      the payments to creditors specified in this plan.

          Original Plans. $____________ per ____________ for ____________ months, and
           $____________ per ____________ for ____________ months

          Modified Plans.          $4,400.00        has been paid in for the first              4           months; then

               $0.00             per       month             for          3        months, and

               $1,180.00         per       month             for         56        months

      Check one:     The applicable commitment period is:          36 months (Below Median Income)    
                                                                   60 months (Above Median Income)    
2.2   Regular payments to the trustee will be made from future income in the following manner:

      Debtor(s) will make payments pursuant to a payroll deduction unless otherwise excused by the Chapter 13 Trustee or the Bankruptcy Court.

      Income tax refunds. During the pendency of this case debtor(s) shall file both Federal and State Income Tax Returns timely and provide
      copies of same to the Standing Chapter 13 Trustee immediately upon filing of each annual return.

      Debtor(s) will pledge income tax refunds as follows:
      2019, 2020, & 2021 Refunds (Excluding EIC and ADDITIONAL Child Tax Credit only)
2.3   Additional payments. (In addition to 2.1 above)

      Check one:

          None. If "None" is checked, the rest of § 2.3 need not be completed or reproduced.

 Part 3:      Treatment of Secured Claims

3.1   A.   Maintenance of payments and cure of default of PRINCIPAL RESIDENCE under 1322(b)(3), including post-petition default
           payments, if any.

      Check one.

          None. If "None" is checked, the rest of § 3.1 need not be completed or reproduced.


          The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
           required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by
           the trustee or directly by the debtor, as specified below. Any existing arrearage on a listed claim will be paid in full through
           disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on a
           proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to the
           current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated below are
           controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise
           ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on that
           collateral will no longer be treated by the plan.

Name of Creditor /                                     Current Installment               Pre-Petition                  Current Monthly
Description of Collateral                              Payment                           Amount of                     Payment
                                                       (including escrow)                Arrearage, if any             Begins
Caliber Home Loans                                     $376.58                                        $4,876.75        3/2020
1st Mortgage: 1154 Lucius Dr., DeRidder, LA Disbursed by:
                                                             Trustee
                                                             Debtor(s)
                                                             Third party -- Name and Relationship to Debtor(s)




Revised 11/20/2017                                Chapter 13 Plan                                                                           Page 2
              19-20768 - #30 File 04/03/20 Enter 04/03/20  13:19:36 Main Document Pg 2 of 6
                                                                                                                            04/03/2020 01:14:03pm


Debtor(s): Armenner A. Crawford                                                                 Case number: 19-20768


Name of Creditor /                                   Current Installment            Pre-Petition                 Current Monthly
Description of Collateral                            Payment                        Amount of                    Payment
                                                     (including escrow)             Arrearage, if any            Begins
US SBA #1                                              $376.58                                   $3,189.00       3/2020
2nd Mortgage: 1154 Lucius Dr., DeRidder, LA Disbursed by:
                                                         Trustee
                                                         Debtor(s)
                                                         Third party -- Name and Relationship to Debtor(s)


Name of Creditor /                                   Current Installment            Pre-Petition                 Current Monthly
Description of Collateral                            Payment                        Amount of                    Payment
                                                     (including escrow)             Arrearage, if any            Begins
US SBA #2                                                        $410.32                                         $410.32 x 7/20 to 1/25.
2nd Mortgage: 1154 Lucius Dr.                        Disbursed by:
                                                      Trustee
                                                      Debtor(s)
                                                      Third party -- Name and Relationship to Debtor(s)

          The trustee shall pay post-petition default payments for mortgage payments in the following amounts and coming due during the
           months itemized.

Name of Creditor /                                   Current Installment         Specified                                Post Petition
Description of Collateral                            Payment                     Months for                               Total Unpaid
                                                     (including escrow)          Default
Caliber Home Loans                                               $376.58         $376.58 12/19, 1/20, & 2/20.                      $1,129.74
1st Mortgage: 1154 Lucius Dr., DeRidder, LA
Name of Creditor /                                   Current Installment         Specified                                Post Petition
Description of Collateral                            Payment                     Months for                               Total Unpaid
                                                     (including escrow)          Default
US Small Business Administration                                 $376.58         $376.58 x 12/19, 1/20, & 2/20                     $1,129.74
2nd Mortgage: 1154 Lucius Dr., DeRidder, LA
Name of Creditor /                                   Current Installment         Specified                                Post Petition
Description of Collateral                            Payment                     Months for                               Total Unpaid
                                                     (including escrow)          Default
US Small Business Administration                                 $410.32         $410.32 x 4/20, 5/20 & 6/20.                      $1,230.96
2nd Mortgage: 1154 Lucius Dr.,

      B.   Maintenance of payments and cure of default OTHER THAN Principal Residence under 1322(b)(3), including post-petition
           default payments, if any.

      Check one.

          None. If "None" is checked, the rest of § 3.1 need not be completed or reproduced.

3.2   Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.
      Check one.

          None. If "None" is checked, the rest of § 3.2 need not be completed or reproduced.

3.3   Secured claims excluded from 11 U.S.C. § 506. (11 U.S.C. § 1325(a) - 910 day Car Claim or 365 day Personal Property)

      Check one.

          None. If "None" is checked, the rest of § 3.3 need not be completed or reproduced.




Revised 11/20/2017                                Chapter 13 Plan                                                                      Page 3
              19-20768 - #30 File 04/03/20 Enter 04/03/20  13:19:36 Main Document Pg 3 of 6
                                                                                                                                     04/03/2020 01:14:04pm


Debtor(s): Armenner A. Crawford                                                                     Case number: 19-20768


3.4   Lien avoidance.

      Check one.

          None. If "None" is checked, the rest of § 3.4 need not be completed or reproduced.

3.5   Surrender of collateral.

      Check one.

          None. If "None" is checked, the rest of § 3.5 need not be completed or reproduced.


          The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor's claim. The debtor(s) request that
           upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301 be
           terminated in all respects. Any allowed unsecured claim resulting from the surrender of the collateral will be treated in Part 5 below.

Name of Creditor                                                    Collateral                                                     Value
Kite Bros., LLC                                                     Misc. Rental Properties                                                $909,246.00
Kite Bros., LLC                                                     Home: 10 Jolly Rogers, Florien, LA                                      $60,000.00

 Part 4:      Treatment of Fees and Priority Claims

4.1   General

      Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.4, will be paid in full
      without postpetition interest.

4.2   Administrative fees

      Counsel elects the standing order "no look" fee.        Yes          No   
      Trustee's fees are governed by statute and may change during the course of the case but are estimated to be ten percent of plan payments.

      The debtor(s) attorney is awarded a fee in the amount of       $3,600.00     of which        $3,600.00       is due and payable from the
      bankruptcy estate. Included in this amount is a fee in the amount of     $0.00          for the modification. Fees are limited to the
      appropriate "No Look" fee amount or the allowed amount subject to a formal fee application.

4.3   Priority claims other than attorney's fees and those treated in § 4.4.

      Check one.

          None. If "None" is checked, the rest of § 4.3 need not be completed or reproduced.

          The debtor estimates the total amount of other priority claims to be as follows:

           Domestic Support Obligations prepetition arrears other than those provided in 4.4 below shall be disbursed by the Trustee.

Claimant                                                         Nature of Claim                                                    Amount

           Ongoing Domestic Support Obligations shall be disbursed by debtor.

           All other unsecured priority claims including tax claims shall be disbursed by trustee as follows:

Claimant                                                         Nature of Claim                                                    Amount
David J. Klann, Attorney                                         Plan Noticing Costs                                                           $250.00

4.4   Domestic Support Obligations assigned or owed to a governmental unit and paid less than full amount.

      Check one.

          None. If "None" is checked, the rest of § 4.4 need not be completed or reproduced.




Revised 11/20/2017                                Chapter 13 Plan                                                                                Page 4
              19-20768 - #30 File 04/03/20 Enter 04/03/20  13:19:36 Main Document Pg 4 of 6
                                                                                                                                04/03/2020 01:14:04pm


Debtor(s): Armenner A. Crawford                                                                 Case number: 19-20768




 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1   Nonpriority unsecured claims not separately classified.

      Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. Unscheduled nonpriority unsecured debts
      to which a timely proof of claim is filed will be allowed, unless objected to. All non-priority debts on schedule E/F, and unsecured and
      undersecured debts on schedule D, are incorporated herein by reference.

      Based upon the scheduled unsecured and undersecured claims in the amount of         $55,251.18     , it is anticipated unsecured creditors
      will be paid approximately    $4,207.71     , which is approximately         7.62        percent of their respective claims. However,
      the amount paid on any claim may vary depending on the actual filed and allowed claims.

      If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid no less than   $3,023.00          .
      Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2   Other separately classified nonpriority unsecured claims.

      Check one.

          None. If "None" is checked, the rest of § 5.2 need not be completed or reproduced.

 Part 6:      Executory Contracts, Unexpired Leases, and Unmodified Secured Debts paid per contract

6.1   The executory contracts, unexpired leases, and Unmodified Secured Debts paid per contract listed here are assumed and
      will be treated as specified. All other executory contracts and unexpired leases are rejected.

      Check one.

          None. If "None" is checked, the rest of § 6.1 need not be completed or reproduced.


 Part 7:      Vesting of Property of the Estate

7.1   Property of the estate will vest in the debtor(s) upon entry of discharge or dismissal.


 Part 8:      Other Plan Provisions

8.1   Adequate Protection Payments:

      Debtor(s) shall pay adequate protection payments and/or lease payments as scheduled below to the trustee. If the case
      is dismissed pre-confirmation the trustee shall disburse these adequate protection payments to the creditor, one for
      each plan payment received while the case was pending.

Creditor                                                                        Adequate Protection Payment

8.2   Changed Circumstances.
      Debtor(s) shall fully and timely disclose to the trustee any change in income, marital status, domestic support obligation,
      employment, address, or financial recovery to which debtor(s) become entitled, including without limitation, claims for
      personal injury, employment, worker's compensation, unemployment compensation, inheritance, life insurance, lottery
      proceeds, or property settlements. These funds shall be treated upon motion by trustee, debtor(s), or any party in
      interest.




Revised 11/20/2017                                Chapter 13 Plan                                                                          Page 5
              19-20768 - #30 File 04/03/20 Enter 04/03/20  13:19:36 Main Document Pg 5 of 6
                                                                                                                                 04/03/2020 01:14:04pm


Debtor(s): Armenner A. Crawford                                                                       Case number: 19-20768



 Part 9:       Nonstandard Plan Provisions

    None. If "None" is checked, the rest of Part 9 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
included in the Official Chapter 13 Plan Form for the Western District of Louisiana or deviating from it. Nonstandard provisions set out
elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box "Included" in § 1.1.

"No Look" Fee:
Counsel's fee in 4.2 includes an additional "no-look" fee of $600.00 to be paid during the last six months of the plan if in
compliance with 3(B) of the standing order regarding "no-look" fees for cases filed on/after Feb. 1, 2017.


DIRECT PAY:
Debtor is self-employed.


Chapter 13 Plan Noticing Expense:
Paragraph 4.3 explanation: David J. Klann has an administrative balance of $250.00 for the reimbursement of costs
associated with the noticing of the Chapter 13 Plan. Costs are to be paid in full by the Chapter 13 Trustee as soon as
funds are available and at the Trustee's discretion.


Plan Supplement for Lake Charles Cases:
Supplemental to Paragraph 3.2: To the extent that a proof of claim reflects a secured value less than the secured claim
provided in this plan, the trustee will pay the lesser secured value as states in the Proof of Claim.

Supplemental to Paragraph 3.2: To the extent that this plan proposes treating a claim as secured and the creditor files
an unsecured proof of claim, the proof of claim shall control and the claim will be treated as unsecured.

Supplemental to Paragraph 3.3: To the extent that a proof of claim is filed for an amount less than the amount provided
for in Paragraph 3.3 of the plan the trustee shall pay the lesser amount contained in the proof of claim.

Supplemental to Paragraph 4.4: To the extent that a proof of claim is filed for an amount less than the amount provided
for in Paragraph 4.4 of the plan, the trustee shall pay the lesser amount contained in the proof of claim.


 Part 10:      Signatures

/s/ David J. Klann                                                      Date:      04/03/2020
Signature of Attorney for Debtor(s)

/s/ Armenner A. Crawford                                                Date:      04/03/2020
Debtor

                                                                        Date:
Joint Debtor

Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)

By filing this document, the Attorney for Debtor(s) or Debtors(s) themselves, if not represented by an attorney, also
certify(ies) that the wording and order of the provisions in this Chapter 13 Plan are identical to those contained in Official
Chapter 13 Plan Form for the Western District of Louisiana, other than any nonstandard provisions included in Part 9.




Revised 11/20/2017                                 Chapter 13 Plan                                                                         Page 6
               19-20768 - #30 File 04/03/20 Enter 04/03/20  13:19:36 Main Document Pg 6 of 6
